                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                        Plaintiff,

                v.                                              Case No. 20-C-81

KYLE TRITT, et al.,

                        Defendants.


             ORDER GRANTING PLAINTIFF’S MOTION TO SUBSTITUTE


        Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution, filed the instant action pursuant to 42 U.S.C. § 1983, alleging that his civil

rights were violated. Plaintiff was allowed to proceed on the following claims: an excessive force

claim against Bikowski, C.O. Wodack, C.O. Kyle O’Neal, C.O. Jones, and C.O. Pohl; a failure to

intervene claim against Tritt, Leopold, and Beahm; and a deliberate indifference claim against

Taplin. On April 21, 2020, the Department of Justice accepted service on behalf of all the

Defendants except Kyle O’Neal, as it was unable to identify an officer named Kyle O’Neal. On

June 1, 2020, the court entered a scheduling order directing Plaintiff to use discovery to identify

the correct name of defendant Kyle O’Neal by September 1, 2020. On July 21, 2020, Plaintiff

filed a motion to substitute Christopher O’Neal for Kyle O’Neal in his complaint. Plaintiff’s

motion will be granted.

        IT IS THEREFORE ORDERED that Plaintiff’s motion to substitute (Dkt. No. 51) is

GRANTED. The Clerk is directed to revise the caption of the case to reflect that the proper name

of Kyle O’Neal is Christopher O’Neal.




         Case 1:20-cv-00081-WCG Filed 07/22/20 Page 1 of 2 Document 53
       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and the court, the clerk will electronically send copies of the

plaintiff’s amended complaint and this order to the Wisconsin Department of Justice for service

on Christopher O’Neal.

       IT IS FURTHER ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and the court, Christopher O’Neal shall file a responsive

pleading to the amended complaint within sixty days of receiving electronic notice of this order.

       Dated at Green Bay, Wisconsin this 22nd day of July, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                2

         Case 1:20-cv-00081-WCG Filed 07/22/20 Page 2 of 2 Document 53
